People v Davis (2016 NY Slip Op 03087)





People v Davis


2016 NY Slip Op 03087


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Gesmer, JJ.


898 5714/12

[*1]The People of the State of New York, Respondent,
vJeffrey Davis, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadl1n of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered June 20, 2013, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 5 years, unanimously affirmed.
The sentencing court properly found that it had no discretion to waive or defer defendant's mandatory surcharge (see People v Jones __ NY3d __, 2016 NY Slip Op 01208 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK